DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Election/Restrictions
Claims 21 and 23-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Maier on 06/03/2021.

The application has been amended as follows: 
In the claims:
Claim 21. An artificial heart valve stent, comprising: 
a tubular stent body having an inflow side end and an outflow side end opposite to the inflow side; 
an inflow side skirt surrounding the external wall of the stent body; and 
an outflow side skirt surrounding and disposed on the external wall of the stent body, wherein the outflow side skirt is configured between the outflow side end of the stent body and the inflow side skirt; and 
a tubular connection stent having two ends and an external wall and surrounding the external wall of the stent body, the inflow side skirt and the outflow side skirt being located at the two ends of the tubular connection stent, respectively, 
wherein the inflow side skirt, the outflow side skirt, and the tubular connection stent are integrally formed in manner by which the inflow side skirt and the outflow side skirt extend outwards from the external wall of the tubular connection stent, and the inflow side skirt and the outflow side skirt are fixedly connected to the stent body via the tubular connection stent before being implanted; 

the inflow side skirt is configured for cooperating with the outflow side skirt to clamp heart valve tissues.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 21 is allowable due to the structure and makeup of the artificial heart valve stent. The inflow side skirt, the outflow side skirt, and the tubular connection stent being integrally formed; and being fixedly connected to the stent body via the tubular connection stent is novel in the art. A 103 rejection to combine different elements in order to satisfy the claims would be inconclusive due to how the artificial heart valve stent is connected. There are prior arts that disclose an inflow side skirt, an outflow side skirt, and a tubular connection stent as integrally formed (such as US PGPub 2015/0196390 or US PGPub 2016/0113764), but are silent to a stent body, that stent body being fixed connected to the inflow and outflow side skirts via the tubular connection stent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/03/2021


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771